Citation Nr: 1602037	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-35 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966.  The Veteran died in March 2011 and the appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin, which, in pertinent part, denied service connection for the cause of the Veteran's death.  Jurisdiction over the claims file is currently held by the VA Regional Office (RO) in Louisville, Kentucky.    

The Veteran testified at a hearing before a hearing officer at the Louisville RO in September 2012 and December 2012.  The Veteran also testified at a hearing before the Board in September 2014.  The transcript of the September 2012 hearings was lost, but the transcripts of the December 2012 and September 2014 hearings have been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered.  The appellant contends that the Veteran's death is due to herbicide exposure during active military service in the Republic of the Philippines.  The Veteran's service personnel records confirm that the Veteran served in the Philippines from March 1964 to September 1965.  

VA's Adjudication Procedures Manual (M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 7) sets forth procedures for the verification of herbicides in areas outside Vietnam.  The manual provides at least two locations where VA is to obtain information for non-Vietnam herbicide exposure: the VA Compensation Service and the U.S. Army and Joint Services Records Research Center (JSRRC).  Thus, VA should contact the Compensation Service and the JSRRC regarding the claimed exposure to herbicides in the Philippines.  

In addition, the appellant submitted evidence at the September 2014 Board hearing that is not currently associated with the electronic claims file.  VA must consider all evidence of record in its decisions, 38 U.S.C.A. §§ 5107(b), 7104(a) (West 2014), therefore the evidence submitted at the hearing must be uploaded to electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Verify whether the documents submitted by the appellant at the September 2014 Board hearing are in VA custody.  If these documents are in VA's possession, they must be associated with the virtual claims file.  

If the documents submitted at the September 2014 Board hearing cannot be located, contact the appellant and request that she resubmit them.  Copies of this evidence must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

2.  Contact the appellant and request the approximate dates, location(s), and nature of the Veteran's alleged exposure to herbicides.  Allow the appellant 30 days to submit the requested information.

In addition, contact the appellant and ask that she identify any pertinent records that are not already of record.  Notify the appellant that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge of the Veteran's claimed jet fuel, herbicide, and chemical exposure.  Provide an appropriate amount of time to submit this lay evidence.

3.  Perform any other development necessary under the provisions of VA's Adjudication Procedures Manual (M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 7) pertaining to claims involving herbicide exposure in the Philippines. 

4.  If the directions above produce additional relevant evidence, obtain a VA opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the condition(s) causing the Veteran's death was due to exposure to jet fuels, herbicides, and/or chemical exposures while stationed in the Philippines.

The examiner must review the claims file and provide a full rationale (i.e. basis) for any expressed medical opinions.

5.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplementary statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




